Citation Nr: 0930498	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-16 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right shoulder disability 
with labral repair.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected dermatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air 
Force, with active service from 1989 to 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).  

Procedural history

The Veteran's claims for service connection for a right 
shoulder disability and for dermatitis were granted in the 
March 2006 rating decision by the Denver RO; both were 
evaluated 10 percent disabling.  The Veteran expressed 
disagreement with the assigned disability ratings in April 
2006; he requested a review by a Decision Review Officer 
(DRO).  The RO's findings were confirmed in an April 2007 
statement of the case (SOC) prepared by a DRO.  An appeal was 
perfected with the submission of the Veteran's substantive 
appeal (VA Form 9) in May 2007.  

In April 2009, the Veteran testified at a Travel Board 
hearing held at the Denver RO before the undersigned Veterans 
Law Judge, a transcript of which has been associated with the 
Veteran's claims file.  

At the April 2009 hearing, the Veteran submitted evidence 
directly to the Board with a written waiver of consideration 
of such evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


REMAND

The Veteran and his representative have requested a remand in 
the instant case, alleging that the medical evidence of 
record does not adequately describe the severity of the 
Veteran's service-connected right shoulder disability and 
dermatitis.  See the Veteran's May 2007 substantive appeal 
and the VA hearing transcript, at pages 3-4.  

The Veteran's most recent VA examination was performed in 
March 2008.  
Private medical records submitted by the Veteran indicate 
that the Veteran's service-connected right shoulder 
symptomatology and dermatitis symptomatology have worsened 
since that time.  See private treatment records from Colorado 
Springs Dermatology Clinic and a March 2009 prescription from 
S.J.R., D.O.  

The Board finds that a contemporaneous VA medical examination 
is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse]; see also Snuffer v. Gober, 10 Vet. App. 400 (1997) [a 
Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination].

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should ask the Veteran to identify 
and provide releases for any additional, 
relevant medical treatment records that he 
wants VA to help him obtain.  If he 
provides appropriate releases, or 
identifies any VA treatment, VBA should 
attempt to obtain the records identified.  
The materials obtained, if any, should be 
associated with the Veteran's VA claims 
folder.  

2.  VBA should schedule the Veteran for an 
examination in order to determine the 
current severity of the service-connected 
right shoulder disability and dermatitis.  
The Veteran's VA claims folder should be 
forwarded to the examiner for review in 
connection with the examination.  The 
report of the examination should be 
associated with the Veteran's VA claims 
folder.

a.  Concerning the Veteran's service-
connected right shoulder disability, the 
examiner should consider any additional 
limitation of motion after repetitive 
movement testing and identify all 
neurological deficits, if any, associated 
with the Veteran's service-connected right 
shoulder disability.  

b.  Concerning the Veteran's service-
connected dermatitis, the examiner should 
note any medication prescribed.  

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, in whole or in 
part, the Veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




